DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 12 are objected to because of the following informalities. 

Claim 1 recites “gear system flex mount arrangement” and also recites “said flex mount arrangement;” for claim terminology consistency purposes, the examiner recommends reciting “said gear system flex mount arrangement” in the second instance.

Claim 12 recites “said gear system includes a gear mesh defining gear mesh lateral stiffness;” the examiner recommends reciting “said gear system includes a gear mesh defining a gear mesh lateral stiffness.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites “a ring gear lateral stiffness, wherein a ring gear lateral stiffness” (emphasis added); it is not clear if the second a ring gear lateral stiffness is a different ring gear lateral stiffness from the first recitation or the same, rendering the claim indefinite.
Clarification and/or amendment is respectfully requested.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-13, 15, 25, 28, 34, 39, and 50 of McCune et al – hereafter McCune 893 – (US 10,227,893 B2) in view of McCune et al – hereafter McCune 968 – (US 10,301,968 B2).

Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims. 
 McCune 893 claim 25
Application claim 1
A gas turbine engine, comprising: 

a fan shaft driving a fan having fan blades; 






a fan shaft support that supports said fan shaft; 


a gear system connected to said fan shaft, said gear system includes a gear mesh defining a gear mesh lateral stiffness and a gear mesh transverse stiffness; 



a flexible support supporting said gear system and defining a flexible support lateral stiffness and a flexible support transverse stiffness; and 






wherein at least one of said flexible support lateral stiffness and said flexible support transverse stiffness is less than 8% of a respective one of said gear mesh lateral stiffness and said gear mesh transverse stiffness; wherein both said flexible support lateral stiffness and said flexible support transverse stiffness are less than 8% of a respective one of said gear mesh lateral stiffness and said gear mesh transverse stiffness;



wherein said gear system input lateral stiffness is less than 11% of said fan shaft support lateral stiffness; wherein said gear system input transverse stiffness is less than 11% of said fan shaft support transverse stiffness;

a ring gear defining a ring gear transverse stiffness and said ring gear transverse stiffness is less than 20% of said gear mesh transverse stiffness;

a low fan pressure ratio of less than about 1.45, said low fan pressure ratio measured across the fan blades alone, and wherein said gear system includes a reduction ratio greater than 2.3;

wherein said flexible support defines a flexible support transverse stiffness and said fan shaft support defines a fan shaft support transverse stiffness and said flexible support transverse stiffness is less than 20% of said fan shaft support transverse stiffness;

a gear system input to said gear system, said gear system input defines a gear system input lateral stiffness, wherein said gear system input lateral stiffness is less than 20% of said fan shaft support lateral stiffness;

wherein said gear system input defines a gear system input transverse stiffness and said gear system input transverse stiffness is less than 20% of said fan shaft support transverse stiffness.
A gas turbine engine, comprising:

a fan having fan blades;

an outer housing surrounding the fan, and a bypass flow path within said outer housing;

a fan shaft drivingly connected to said fan;

a frame supporting said fan shaft and defining a frame lateral stiffness and a frame transverse stiffness;

a gear system connected to said fan shaft and driven through an input defining an input
lateral stiffness and an input transverse stiffness, said gear system includes a gear mesh defining a gear mesh lateral stiffness and a gear mesh transverse stiffness; and

a gear system flex mount arrangement, wherein said flex mount arrangement accommodates misalignment of said fan shaft and said input during operation and includes a flexible support which supports said gear system relative to a static structure and defines a flexible support lateral stiffness and a flexible support transverse stiffness;

wherein at least one of said flexible support lateral stiffness and said flexible support transverse stiffness is less than 8% of a respective one of said gear mesh lateral stiffness and said gear mesh transverse stiffness; and







wherein at least one of said input lateral stiffness and said input transverse stiffness is less than 11% of a respective one of said frame lateral stiffness and said frame transverse stiffness.


Thus, it is apparent, for the broadening aspect, that McCune 893 patent claim 25 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by McCune 893 patent claim 25, with respect to the broadening aspect, then application claim 1 is obvious over McCune 893 patent claim 25 with respect to the broadening aspect.
	With respect to the additional features recited in application claim 1, McCune 893 patent claim 25 fails to recite an outer housing surrounding the fan, and a bypass flow path within said outer housing; the gear system flex mount arrangement accommodates misalignment of said fan shaft and said input during operation. However, McCune 968 teach a gas turbine engine configuration that helps prevent efficiency losses from misalignment and reduced life from increases in concentrated stresses (column 1 line 48-54); the configuration including a flexible support which supports a gear system relative to a static structure (Fig.2/5) and an outer housing surrounding the fan (Fig.1). Furthermore, McCune 968 teach the gear system flex mount arrangement accommodates misalignment of said fan shaft and said input during operation (column 7 line 11-12). Since the McCune 893 patent claim 25 recites the gas turbine engine configuration and McCune 968 teach a gas turbine engine configuration that helps prevent efficiency losses from misalignment and reduced life from increases in concentrated stresses, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the gas turbine engine configuration in the McCune 893 patent claim 25 so that it has an outer housing surrounding the fan, and a bypass flow path within said outer housing; the gear system flex mount arrangement accommodates misalignment of said fan shaft and said input during operation as taught by McCune 968 because this helps prevent efficiency losses from misalignment and reduced life from increases in concentrated stresses.
For dependent claims 2-11, the recited limitations are contained in McCune 893 patent claim 25, McCune 893 patent claim 25/28, McCune 893 patent claim 25, McCune 893 patent claim 25/50, McCune 968 column 6 line 58-60, McCune 968 column 6 line 58-60, McCune 893 patent claim 25/34, McCune 968 Fig.1, McCune 893 patent claim 25, and McCune 968 column 6 line 62-64, respectively.
For independent claim 12, the recited limitations are contained in McCune 893 patent claim 28 in view of McCune 968 column 1 line 48-54, column 7 line 11-12 and Fig.1/2/5.
For dependent claims 13-30, the recited limitations are contained in McCune 893 patent claim 28/10, McCune 893 patent claim 28/12, McCune 893 patent claim 28/39, McCune 893 patent claim 28/13, McCune 893 patent claim 28, McCune 968 column 6 line 58-60, McCune 893 patent claim 28, McCune 968 column 6 line 58-60, McCune 893 patent claim 28/25, McCune 893 patent claim 28/25, McCune 893 patent claim 28/25, McCune 893 patent claim 28/25, McCune 893 patent claim 28/25/13, McCune 968 column 6 line 58-60, McCune 968 column 6 line 58-60, McCune 893 patent claim 28/25, McCune 893 patent claim 28/34, and McCune 968 Fig.1, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745